Title: To Thomas Jefferson from G. C. Delacoste, 10 April 1807
From: Delacoste, G. C.
To: Jefferson, Thomas


                        
                            Sir!
                            
                            Williamsburg. Va. 10th April 1807.
                        
                        Imboldened by the contents of the letter, which Your Excellency did me the honour to write to me on the 15th
                            August 1804, I take the liberty of submitting to his approbation, proposals for the formation of a Museum Natura at the
                            college of William & Mary, and of soliciting his influential concurrence and powerful patronage for the success of
                            the undertaking.
                        This institution undertaken for the benefit and use of a college situate in the native State of Your
                            Excellency, and of which he has been a bright ornament in his juvenile years, will, it is hoped obtain his approbation and
                            support. By honouring the same with those favours Your Excellency will essentially contribute in promoting the science of
                            Natural History, and in the meantime give an honourable and gratifying mark of a friendly remembrance of the said College
                            and of Williamsburg.
                        A plan for a society, similar to the Linnean Society of London, is in contemplation by several friends of
                            Natural History, but it will take a long time before its issue may be ascertained: Should it eventually succeed, it will
                            be optional to the subscribers to the enclosed proposals to join the said society. 
                  I have the honor to be with profound
                            Veneration and respect Sir Your Excellencys Most humble and obedient Sert
                        
                            Delacoste
                            
                        
                    